Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


James J. Naples, Appellant                            Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-13-00059-CV           v.                       09C1459B-005). Opinion delivered by
                                                      Justice Carter, Chief Justice Morriss and
M. Mark Lesher and wife, Rhonda Long                  Justice Moseley participating.
Lesher, Appellees



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. We reverse the trial court’s summary judgment as to (1) Naples’ and Gurav’s
mineral claims for breach of the partnership agreement and Gurav’s mineral claim of fraud by
nondisclosure to the extent that they relate to any mineral payments or proceeds made on or after
January 1, 2006, and (2) Naples’ and Gurav’s timber claims for breach of fiduciary duty. We,
therefore, remand the matter to the trial court for further proceedings consistent with this
opinion.
        We further order that the appellees, M. Mark Lesher and wife, Rhonda Long Lesher, pay
all costs of this appeal.


                                                      RENDERED MAY 8, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk